Fourth Court of Appeals
                                     San Antonio, Texas
                                          November 20, 2018

                                         No. 04-18-00838-CV

                   IN RE ALLSTATE TEXAS LLOYDS and Michael McAfee

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        On November 6, 2018, relators filed a petition for writ of mandamus. This court believes
a serious question concerning the mandamus relief sought requires further consideration. See
TEX. R. APP. P. 52.8(b). The respondent and the real party in interest may file a response to the
petition in this court no later than December 5, 2018. Any such response must conform to
Texas Rule of Appellate Procedure 52.4.

           It is so ORDERED on November 20, 2018.



                                                    PER CURIAM




           ATTESTED TO: ____________________________
                        KEITH E. HOTTLE,
                        Clerk of Court




1
  This proceeding arises out of Cause No. 32612, styled Klaus Wilhelm v. Allstate Texas Lloyds and Michael
McAfee, pending in the 83rd Judicial District Court, Val Verde County, Texas, the Honorable Robert Cadena
presiding.